 



Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [ * * *] AND
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
LICENSE AGREEMENT
by and between
WYETH HOLDINGS CORPORATION
and
NOVAVAX, INC.
dated as of
July 5, 2007

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
LICENSE AGREEMENT
THIS AGREEMENT is made as of July 5, 2007 by and between Wyeth Holdings
Corporation, having a place of business at Five Giralda Farms, Madison, New
Jersey 07940 U.S.A. (“Wyeth”), and Novavax, Inc., a Delaware corporation, having
its principal place of business at 9920 Belward Campus Drive, Rockville,
Maryland 20850 U.S.A. (“Novavax”). Wyeth and Novavax may each be referred to
herein individually as a “Party” and collectively as the “Parties”.
     Wyeth is the owner of the Licensed Patent Rights, as defined below.
     Novavax wishes to obtain a license under the Licensed Patent Rights, to
practice the processes included or claimed in the Licensed Patent Rights and to
make, have made, use and sell Products, as defined below.
     Wyeth is willing to grant such a license to Novavax on the terms and
conditions of this Agreement.
     Wyeth and Novavax have therefore agreed as follows.
1. DEFINITIONS
     The following terms shall have the meanings indicated in this Agreement:
     1.1. “Agreement” means this Agreement, including all schedules hereto.
     1.2. “Affiliate” means as of any point in time and for so long as such
relationship continues to exist with respect to any Person, any other Person
controlled by, controlling, or under common control with either such Person. For
this purpose, “control” means direct or indirect beneficial ownership of at
least fifty percent (50%) interest in the voting stock (or the equivalent) of
such Person or having the right to direct, appoint or remove a majority or more
of the members of its board of directors (or their equivalent), or having the
power to control the general management of such Person, by contract, law or
otherwise. Notwithstanding the foregoing, the term “Affiliate” shall not include
Persons in which a Party or its Affiliates owns a majority of the ordinary
voting power to elect a majority of the board of directors or other governing
body, but is restricted from electing such majority by contact or otherwise,
until such time as such restrictions are no longer in effect.
     1.3. “Applicable Percentage” means [* * *].
     1.4. “Avian Influenza Strain” means strain of influenza A from a subtype of
influenza virus circulating among birds (and not circulating among humans).

-1-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     1.5. “Bankruptcy Event” means, with respect to a specified Person, (i) the
filing by such Person in any court or agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an the appointment of a receiver or trustee of such
other Party or of its assets, (ii) the filing against such Person of an
involuntary petition for any bankruptcy or insolvency proceeding which petition
is not dismissed within sixty (60) days after filing, (iii) the making by such
Person of an assignment for the benefit of its creditors, (iv) the taking of
possession of any material part of the assets of such Person by a lien holder or
other encumbrancer, or (v) the levy or enforcement of any distress, execution or
other process upon or against any of the material assets of such Person.
     1.6. “Commercially Reasonable Efforts” means those diligent efforts
consistent with the exercise of prudent scientific and business judgment, as
applied by a party to the development and commercialization of its own
pharmaceutical products at a similar stage of development and with similar
market potential, but in any event at least those efforts and resources normally
used by a similarly situated company in the biotechnology/pharmaceutical
industry with respect to a product owned by such company or to which such
company has similar rights, which is of similar commercial potential at a
similar stage in its development or product life.
     1.7. “Covered Product” means any unit of any Product the manufacture, sale
or use of which is covered by any claim within the Licensed Patent Rights in any
country where such unit of Product is manufactured, sold or used. For the
avoidance of doubt, (a) if a unit of Product is manufactured in a country where
at least one (1) claim of the Licensed Patent Rights covers the manufacture,
sale or use of such unit of Product but such unit of Product is sold or used in
another country where the manufacture, sale or use of such unit of Product is
not covered by any claim of the Licensed Patent Rights, such unit of Product is
a Covered Product for purposes of this Agreement, and the royalty owed on such
Covered Product pursuant to Section 3.1.6 shall be due and owing on the Net
Sales arising from sales of such Covered Product in the country in which sold,
and (b) if a unit of Product is manufactured in a country where no claim of any
Licensed Patent Right covers the manufacture, sale or use of such unit of
Product but such unit of Product is sold or used in another country where at
least one (1) claim of the Licensed Patent Rights covers the manufacture, sale
or use of such unit of Product, such unit of Product is a Covered Product for
purposes of this Agreement, and the royalty owed on such Covered Product
pursuant to Section 3.1.6 shall be due and owing on the Net Sales arising from
sales of such Covered Product in the country in which sold; and (c) if a unit of
Product is manufactured in a country where no claim of any Licensed Patent Right
covers the manufacture, sale or use of such unit of Product, and such unit of
Product is sold or used in another country where the manufacture, sale or use of
such unit of Product is not covered by any claim of the Licensed Patent Rights,
such unit of Product is not a Covered Product for purposes of this Agreement,
and no royalty would be owed on such Product.
     1.8. “Effective Date” means the date referenced in the opening paragraph of
this Agreement.
     1.9. “Field” means human vaccines for the prevention and treatment of one
or more Indications.

-2-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     1.10. [* * *].
     1.11. “Indication” means each of Seasonal Flu, Pandemic Flu, [* * *].
     1.12. “Licensed Patent Rights” means the patent applications described on
Schedule 1, all patent applications that claim priority thereto, all
divisionals, continuations or continuations-in-part thereof (to the extent
claiming priority to the patent applications described on Schedule 1), all
patents that issue therefrom, and any reissue, re-examination, renewal,
supplementary protection certificate or extension of any such patent, and any
foreign counterparts and equivalents of any of the foregoing.
     1.13. “Net Sales” means the gross amount invoiced for any sale of any
Product by Novavax, any Novavax Affiliate or any permitted sublicensee, as
appropriate (a “Selling Person”), to a non-Affiliate in a bona fide arm’s length
transaction, less the following deductions, in each case to the extent
specifically related to the Product and taken by the Selling Person or otherwise
paid for or accrued by the Selling Person in accordance with GAAP (“Permitted
Deductions”):
     (i) trade, cash, promotional and quantity discounts and wholesaler fees;
     (ii) taxes on sales (such as excise, sales or use taxes or value added
taxes) to the extent imposed upon and paid directly with respect to the sales
price (and excluding national, sales or local taxes based on income);
     (iii) freight, insurance, packing costs and other transportation charges to
the extent included in the invoice price to the buyer;
     (iv) amounts repaid or credits taken by reason of damaged goods,
rejections, defects, expired dating, recalls, returns or because of retroactive
price reductions; and
     (v) charge back payments and rebates granted to (a) managed healthcare
organizations, (b) federal, state and/or provincial and/or local governments or
other agencies, (c) purchasers and reimbursers, or (d) trade customers,
including wholesalers and chain and pharmacy buying groups.
It is understood that accruals taken as a deduction against Net Sales will be
periodically reviewed by Novavax in accordance with GAAP and if any accrual is
reversed by a Selling Person a corresponding credit will be made to Net Sales in
the period in which the reversal is made. Net Sales of any Product that is a
Combination Product (for purposes hereof, a “Combination Product” means any
product that comprises a Product and other therapeutically or diagnostically
active compounds or ingredients that are not Products) shall be a fraction of
such Net Sales reasonably determined as follows:

-3-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Except as provided below, the Net Sales amount for a sale of a Combination
Product (a “Combination Sale”) shall equal the gross amount invoiced for the
Combination Sale, reduced by the Permitted Deductions (the “Net Combination Sale
Amount”), multiplied by the fraction A/(A+B), where:
A is the invoice price, in the country where such Combination Sale occurs, of
the Product contained in the Combination Product, if sold as a separate Product
in such country by the Selling Person and B is the aggregate of the invoice
price or prices, in such country, of such other products or active
ingredients/components, as the case may be, included in the Combination Product
if sold separately in such country by the Selling Person.
In the event that the Selling Person sells the Product included in a Combination
Product as a separate Product in a country, but does not separately sell all of
the other products or active ingredients/components, as the case may be,
included in such Combination Product in such country, the calculation of Net
Sales resulting from such Combination Sale shall be determined by multiplying
the Net Combination Sale Amount by the fraction A/C where:
A is the Selling Person’s average wholesale price, in such country, of the
Product contained in such Combination Product when sold as a separate Product by
the Selling Person, and C is the average wholesale price, in such country,
charged by the Selling Person for the entire Combination Product.
In the event that the Selling Person does not sell the Product included in a
Combination Product as a separate Product in the country where such Combination
Sale occurs, but does separately sell all of the other products or active
ingredients/components, as the case may be, included in the Combination Product
in such country, the calculation of Net Sales resulting from such Combination
Sale shall be determined by multiplying the Net Combination Sale Amount by the
fraction (C-D)/C, where:
C is the average wholesale price, in such country, charged by the Selling Person
for the entire Combination Product, and D is the average wholesale price charged
by the Selling Person for the other products or active ingredients/components,
as the case may be, included in the Combination Product.
Where the calculation of Net Sales resulting from a Combination Sale in a
country cannot be determined by any of the foregoing methods, the calculation of
Net Sales for such Combination Sale shall be that portion of the Net Combination
Sale Amount reasonably determined in good faith by the Parties as properly
reflecting the value of the Product included in the Combination Product.

-4-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     1.14. “Non-seasonal Human Influenza Strain” means a strain of influenza A
virus that has infected a human, and has not been included in the annual
seasonal trivalent composition, A Non-seasonal Human Influenza Strain can be
from a subtype that includes any combination of hemagglutinin and neuraminidase.
As of the Effective Date, Non-seasonal Human Influenza Strains currently come
from, but are not limited to, influenza A subtypes H1N1, H3N2, H5N1, H5N2, H5N3,
H2N2, H7N2, H7N7, H9N1, and H9N2.
     1.15. “Non-seasonal Influenza Strain” means a Non-seasonal Human Influenza
Strain, an Avian Influenza Strain, or any influenza strain that is not a
Seasonal Influenza Strain.
     1.16. “Pandemic Flu” means influenza caused by a Non-seasonal Influenza
Strain.
     1.17. “Party” means each party to this Agreement and their respective
successors and permitted assigns.
     1.18. “Person(s)” means any natural person(s) or legal entity.
     1.19. “Product” means any product in any Field containing VLPs.
     1.20. [* * *].
     1.21. “Royalty Payments” is defined in Section 6.
     1.22. “Seasonal Flu” means influenza caused by a Seasonal Influenza Strain.
     1.23. “Seasonal Influenza Strain” means a strain of influenza virus
circulating widely among humans, that is an influenza B virus or influenza A
virus strain designated by World Health Organization (the “WHO”) and/or Centers
for Disease Control and Prevention, the United States Department of Health and
Human Services (the “CDC”) as a vaccine target for the preparation of the annual
influenza vaccine trivalent composition. As of the Effective Date, current
Seasonal Influenza Strains are from influenza A subtypes H1N1 and H3N2 and
influenza B.
     1.24. “Territory” means all countries in the world.
     1.25. “Third Party” means any Person other than Wyeth, Novavax or their
respective Affiliates.
     1.26. “VLP” means a self-assembling virus-like particle [* * *].
2. LICENSE RIGHTS; DUE DILIGENCE
     2.1. Non-Exclusive License. Subject to the terms and conditions of this
Agreement, Wyeth hereby grants to Novavax a non-exclusive license, with the
limited right to grant sublicenses as set forth in Section 2.2, under the
Licensed Patent Rights to research, develop, make, have made, use, sell, offer
for sale and import Products in the Field in the Territory.
     2.2. Sublicensing. Notwithstanding anything herein to the contrary, Novavax
shall have the right to grant sublicenses only as follows:

-5-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     2.2.1. Sublicenses to Third Parties. Novavax shall have the right, without
the consent of Wyeth, but with prompt (and in any case within ten (10) days
after execution of the relevant sublicense agreement) written notice to Wyeth,
to grant sublicenses under the license granted to Novavax herein to Third
Parties for purposes of development and/or commercialization of Products;
provided, that Novavax must obtain the prior written consent of Wyeth to
sublicense the Licensed Patent Rights to any Third Party where such sublicense
does not include a license to development and/or commercialization rights under
other patent applications, patents or technology owned or controlled by Novavax,
to such Third Party.
     2.2.2. Wyeth Retained Licensing Rights. For the avoidance of doubt, Wyeth
retains the right (a) for itself and for its Affiliates, successors and assigns
to research, develop, make, have made, use, sell and import Products and to
otherwise make, use, sell and import Products and other products under the
Licensed Patent Rights, and (b) to grant licenses and sublicenses to Third
Parties to research, develop, make, have made, use, sell and import Products and
other products.
     2.2.3. Sublicense Agreements; Payments; Copies of Sublicense Agreements.
Novavax shall provide to Wyeth a copy of all sublicense agreements entered into
under this Agreement within ten (10) days of the effective date of each
sublicense agreement; provided, that Novavax may redact from such copy any
information that is not reasonably necessary to establish Novavax’s compliance
with the terms and conditions of this Agreement. In addition to the Royalty
Payments and milestones payments described in Section 3 (which would be payable
in full for Net Sales made by sublicensees and the achievement of the relevant
milestone events by sublicensees), Novavax shall pay to Wyeth [* * *] of all
additional amounts received by Novavax as consideration for any sublicense to
the Licensed Patent Rights granted under this Agreement (i.e., such additional
amounts being equal to the difference of payments received by Novavax from a
sublicensee covered by this Section 2.2.3 less amounts paid to Wyeth by Novavax
under Section 3.1 on Product sales or the achievement of Product milestone
events, as applicable), payable within thirty (30) days after receipt of any
such payment by Novavax, other than any amounts payable (i) as bona fide
payments for the cost of research and development services actually performed,
(ii) as equity or debt funding, or (iii) for any fair market value purchases of
materials from Novavax by a Third Party sublicensee. By way of example in the
context of milestone payments, if Novavax receives [* * *] from a sublicensee
upon [* * *] by such sublicensee, then Novavax would be entitled to deduct the
[* * *] payment due pursuant to Section 3.1.3.1 in calculating the payments due
under this Section and, subject to the terms and conditions of this Agreement,
the resulting payment under this Section would be [* * *]. By way of example in
the context of royalty payments, if Novavax receives an [* * *] royalty from a
sublicensee for Product sales, then Novavax would be entitled to deduct the [* *
*] royalty due Wyeth pursuant to Section 3.1.6 in calculating the payments due
under this Section and, subject to the terms and conditions of this Agreement,
the resulting payment under this Section would be [* * *] of the [* * *] royalty
on Product sales. Novavax shall be responsible for the payment of any royalties
or other payments provided for hereunder, regardless of whether the terms of any
sublicense provides for such amount to be paid by the sublicensee directly to
Novavax. Novavax shall promptly provide to Wyeth any other information or
documents reasonably requested by Wyeth to ascertain Novavax’s compliance with
this Section 2.2. All sublicenses granted hereunder shall be consistent with and
subject to the terms and conditions of this Agreement, including without
limitation all payment obligations of Novavax hereunder.

-6-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     2.3 Restriction on other Rights. No right or license is granted to Novavax
in or to any right or interest of Wyeth that is not specifically set forth in
this Agreement.
     2.4 Due Diligence. Novavax shall use Commercially Reasonable Efforts to
develop, manufacture and commercialize at least one Product in each Indication
in the Territory. Wyeth acknowledges and agrees that, as of the Effective Date,
Novavax’s development efforts will be directed primarily at the Seasonal Flu and
Pandemic Flu Indications. Novavax shall provide to Wyeth on each annual
anniversary of the Effective Date a written report detailing its Product
research, development, manufacturing and commercialization activities. Any such
reports will be held in strict confidence by Wyeth and not disclosed to any
Third Party and Wyeth will use such reports only for purposes of this Agreement.
Novavax shall comply with all applicable laws and regulations. Novavax shall be
responsible for obtaining all regulatory approvals required for the development,
manufacture and sale of Products.
3 PAYMENTS
     3.1 Payments. Novavax shall make the following payments to Wyeth as
consideration for the rights granted by Wyeth hereunder:
     3.1.1 Licensing Fee. Within fifteen (15) days after the Effective Date,
Novavax shall pay Wyeth a non-refundable licensing fee of [* * *].
     3.1.2 Annual License Maintenance Fee. Novavax shall pay to Wyeth an annual
license maintenance fee of [* * *] for each Indication (i.e., a total of U.S. [*
* *] for all [* * *] Indications) with respect to which this Agreement has not
expired or been terminated, such amount payable on or before each annual
anniversary of the Effective Date. Each annual license maintenance fee for a
particular Indication shall be payable on each such anniversary until the First
Commercial Sale of any Product for such Indication in the Territory.
     3.1.3 Milestone Payments for Products other than Pandemic Flu Products.
Novavax shall pay to Wyeth the following non-refundable milestone payments
within thirty (30) days after the date when each Product, other than a Product
labeled solely for Pandemic Flu (i.e., if a Product is indicated solely for
Pandemic Flu, the milestones in this Section 3.1.3 shall not apply, but if a
Product is indicated for Pandemic Flu and one or more other Indications, both
this Section 3.1.3 and Section 3.1.4 shall apply as set forth in Section 3.1.5),
reaches a milestone described below with respect to each Indication (whether
achieved by or on behalf of Novavax or any of its Affiliates or sublicensees):

-7-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
3.1.3.1 [* * *];
3.1.3.2 [* * *];
3.1.3.3 [* * *]; and
3.1.3.4 [* * *].
The total of all milestone payments that will be payable under this
Section 3.1.3 for each Product is [* * *].
     3.1.4 Milestone Payments for Pandemic Flu Products. Novavax shall pay to
Wyeth the following non-refundable milestone payment within thirty (30) days
after the date when each Product for Pandemic Flu (whether indicated solely for
Pandemic Flu or indicated for Pandemic Flu and one or more other Indications)
reaches the milestone described below (whether achieved by or on behalf of
Novavax or any of its Affiliates or sublicensees):
3.1.4.1 [* * *]
3.1.4.2 [* * *].
     3.1.5 Multiple Indications; Etc. As used in Sections 3.1.3 and 3.1.4, “each
Product” means, a Product for a separate Indication. Accordingly, for the
avoidance of doubt, if a Product achieves an event described in Section 3.1.3 or
3.1.4 above for more than one Indication (e.g., [* * *]), the relevant milestone
would be payable for each such Indication (in the example given above, a total
of [* * *] million would be payable). In addition, if Novavax pays the [* * *]
milestone referred to in Section 3.1.3 above for a Product without having paid
the [* * *] milestones (or both) for such Product, Novavax shall at the same
time pay such [* * *] milestones. If Novavax pays the milestone referred to in
Section 3.1.3.4 above for a Product without having paid the [* * *] milestones
(or both) for such Product, Novavax shall at the same time pay such [* * *]
milestones. For clarity, (a) with respect to any Product for Seasonal Flu for
which milestone payments have been paid for the Seasonal Flu Indication, an
addition or change to the Seasonal Influenza Strains targeted by such Product
would not alone constitute a separate Product for Seasonal Flu and no additional
milestone payments would be payable solely on account of any such addition or
change, (b) with respect to any Product for Pandemic Flu for which the milestone
payments under Section 3.1.4 has been paid, a change within the specific
Non-seasonal Influenza Strain(s) targeted by such Product (i.e., a change within
H5N1) would not alone constitute a separate Product for Pandemic Flu, and
accordingly no additional milestone payment would be payable under Section 3.1.4
solely on account of the [* * *] of such a Product containing any such change,
but [* * *] and (c) a Product indicated for both Pandemic Flu and Seasonal Flu
shall be subject to the milestone payments in both Section 3.1.3 and
Section 3.1.4 upon achievement of the events described therein.

-8-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     3.1.6 Royalties. Novavax shall pay or cause to be paid to Wyeth, pursuant
to Section 3.4, a royalty equal to the Applicable Percentage of all Net Sales of
all Covered Products by Novavax or any of its Affiliates or permitted
sublicensees (“Royalty Payments”).
     3.2 Records. During the term of this Agreement and for three (3) years
thereafter, Novavax shall (and shall cause its Affiliates and permitted
sublicensees to) keep complete and accurate records of sales of Products and
such other matters as may affect the determination of any amount payable to
Wyeth hereunder in sufficient detail to enable certified public accountants
engaged by Wyeth to determine any amounts payable to Wyeth under this Agreement.
Novavax shall (and shall cause its Affiliates and permitted sublicensees to)
permit certified public accountants engaged by Wyeth, at Wyeth’s expense (except
as provided below), to examine not more than once in any twelve-month period per
Person its books, ledgers, and records during regular business hours for the
purpose of and to the extent necessary to verify any report required under this
Agreement or the accuracy of any amount payable hereunder. In addition, Novavax
shall (and shall cause its Affiliates and permitted sublicensees to) permit
Wyeth or its representatives to examine periodically any documents relating to
its sublicensing of the Licensed Patent Rights during regular business hours.
Should any examination conducted by Novavax or its representatives pursuant to
the provisions of this paragraph result in an increase of more than 10% of any
payment due Wyeth hereunder, Novavax shall be obligated to reimburse any out of
pocket expenses incurred by Wyeth with respect to such examination within thirty
(30) days after receipt of an invoice therefor from Wyeth.
     3.3 Reports. Within thirty (30) days after March 31, June 30, September 30
and December 31 of each year, Novavax shall deliver to Wyeth a true and accurate
report, giving such particulars of the business conducted by Novavax, its
Affiliates and permitted sublicensees during the preceding quarter under this
Agreement as are pertinent to an accounting for any Royalty Payments or other
payments hereunder. Each such report will contain at least the following
information: the number and kind of Products sold in each country, total gross
invoice amounts for each such Product, deductions applicable to determine Net
Sales thereof, a calculation of the amount due to Wyeth for the relevant period
and the exchange rate used to convert any Royalty Payments into United States
Dollars. Each report also will contain Novavax’s good faith, non-binding
estimate of total Net Sales for all Products by Novavax, its Affiliates and its
permitted sublicensees for each of the four consecutive calendar quarters
beginning with the calendar quarter in which such report is delivered. In
addition to the foregoing, Novavax shall notify Wyeth promptly of the receipt by
Novavax or any of its Affiliates or permitted sublicensees of any marketing
authorization or approval or other regulatory approval with respect to any
Product. Any reports provided by Novavax pursuant to this Section 3.3 will be
held in strict confidence by Wyeth and not disclosed to any Third Party and
Wyeth will use such reports only for purposes of this Agreement.

-9-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     3.4 Payments. Within thirty (30) days of the end of each calendar quarter
in which any Net Sales occur, Novavax shall calculate the Royalty Payments owed
to Wyeth and shall remit to Wyeth the amount owed to Wyeth. For purposes of
determining when a sale of a Product occurs, the sale shall be deemed to occur
on the date of invoice to the purchaser of the Product. All other payments to be
made to Wyeth hereunder shall be made on the dates specified herein. All late
payments shall accrue interest at the rate of [* * *] per month from the date
due through the date paid.
     3.5 Form of Payment; Taxes. All amounts payable to Wyeth hereunder shall be
payable in United States Dollars without deductions for taxes, assessments,
fees, or charges of any kind. Novavax shall be responsible for the payment of
all withholding taxes imposed by any country on any royalty or other payment
payable to Wyeth hereunder and the percentage or other amounts payable to Wyeth
hereunder shall not be reduced to reflect the payment of any such withholding
tax. All amounts payable to Wyeth hereunder shall be payable in United States
dollars by wire transfer of immediately available funds to an account designated
in writing by Wyeth, or by such other method as Wyeth may reasonably designate,
provided, however, that if the law of any foreign country prevents any payment
payable to Wyeth hereunder to be made by wire transfer of immediately available
funds to such account, or as otherwise designated by Wyeth, or prevents any such
payment to be made in United States Dollars, Wyeth agrees to accept such royalty
in form and place as permitted, including deposits by Novavax in the applicable
foreign currency in a local bank or banks in such country designated by Novavax.
If any currency conversion is required in connection with any payment to Wyeth
hereunder, such conversion shall be made at the buying rate for the transfer of
such other currency as quoted by The Wall Street Journal on the last business
day of the applicable accounting period, in the case of any payment payable with
respect to a specified accounting period, or, in the case of any other payment,
the last business day prior to the date of such payment.
4 [* * *]
     4.1 [* * *].
5 PROTECTION OF INTELLECTUAL PROPERTY RIGHTS
     5.1 Patent Prosecution/Patent Costs. Wyeth shall be responsible for the
prosecution, maintenance and renewal, of all Licensed Patent Rights at its own
expense, and will consult with Novavax in connection with such activities.
     5.2 Infringement by Third Parties. Novavax shall promptly advise Wyeth in
writing of any infringement or suspected infringement of any of the Licensed
Patent Rights of which Novavax becomes aware. In the case of any infringement of
any Licensed Patent Rights by any Third Party (an “Infringer”) during the term
of this Agreement, Wyeth shall have the right under Wyeth’s control and at
Wyeth’s expense to prosecute any Third Party infringement of the Licensed
Patents. Subject to Wyeth’s control of any such proceeding, Novavax shall have
the right, at its own expense and using counsel of its choosing, to participate
in such proceeding. Novavax shall assist Wyeth as reasonably requested in taking
any such action against any such Infringer. Any amount recovered by or
reimbursed to Wyeth as a result of any action taken by Wyeth under this
Section 5.2 (including, without limitation, from any settlement or other
voluntary disposition thereof) will be retained solely by Wyeth.

-10-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     5.3 Patent Marking. Novavax shall use appropriate patent marking on
Products. Novavax shall register or record this Agreement as is required by law
or regulation in any country.
6 INDEMNIFICATION; ETC.
     6.1 Indemnification.
     6.1.1 Novavax shall indemnify, defend and hold harmless Wyeth, its
Affiliates, and their respective directors, partners, officers, managers,
employees and agents and their respective successors, heirs and assigns (each an
“Indemnitee”), against any liability, damage, deficiency, loss, obligation or
expense of any kind (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon any Indemnitee through any claim, suit
or action by a Third Party to the extent arising out of or relating to (a) any
death, illness, personal injury, property damage, improper business practices,
violation of law or governmental regulation, rule or order, or other loss or
harm arising out of the research, development, manufacture, sale, use or other
disposition of any Product by Novavax, its Affiliates or sublicensees (whether
based on negligence or other tort, warranty, strict liability, or any other
theory) or (b) any breach of this Agreement by Novavax.
     6.1.2 Each Indemnitee will notify Novavax within sixty (60) days after it
becomes aware of a claim for which indemnification may be sought hereunder (but
failure to give such notice shall not relieve Novavax of its indemnification
obligations hereunder except solely to the extent that Novavax is actually
prejudiced by such failure. Novavax, upon request of the Indemnitee, shall
retain counsel reasonably satisfactory to the Indemnitee to represent the
Indemnitee and shall pay the fees and expenses of such counsel related to such
proceeding. The Indemnitee agrees to cooperate fully with Novavax in the defense
of any such claim, action or proceeding, or any litigation resulting from any
such claim. In any such proceeding, the Indemnitee shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of the Indemnitee unless (a) Novavax and the Indemnitee shall have
mutually agreed to the retention of such counsel or (b) the named parties to any
such proceeding (including any impleaded parties) include both Novavax and the
Indemnitee and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. All
such fees and expenses shall be reimbursed as they are incurred. Novavax shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Novavax agrees to indemnify the Indemnitee from and against any
loss or liability by reason of such settlement or judgment. Novavax shall not,
without the written consent of the Indemnitee, effect any settlement of any
pending or threatened proceeding in respect of which the Indemnitee is, or
arising out of the same set of facts could have been, a party and indemnity
could have been sought hereunder by the Indemnitee, unless such settlement
includes an unconditional release of the Indemnitee from all liability on claims
that are the subject matter of such proceeding.

-11-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     6.1.3 This Section 6.1 shall survive expiration or termination of this
Agreement.
     6.2 Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
EACH PARTY MAKES NO EXPRESS OR IMPLIED WARRANTY INCLUDING, WITHOUT LIMITATION,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE LICENSED PATENT RIGHTS OR ANY
PRODUCTS OR OTHERWISE AND HEREBY DISCLAIMS THE SAME. EXCEPT AS PROVIDED BELOW,
WYETH MAKES NO EXPRESS OR IMPLIED WARRANTY THAT THE MANUFACTURE, USE OR SALE OF
ANY PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER RIGHT OF ANY PARTY AND HEREBY
DISCLAIMS THE SAME.
     6.3 Representations and Warranties of Wyeth. Wyeth hereby represents,
warrants and covenants to Novavax that Wyeth has the full right and authority to
execute and perform this Agreement and the execution and performance of this
agreement by Wyeth will not conflict with, cause a default under or violate any
existing contractual obligation that may be owed by Wyeth to any Third Party.
     6.4 Representations and Warranties of Novavax. Novavax hereby represents,
warrants and covenants to Novavax that Novavax has the full right and authority
to execute and perform this Agreement and the execution and performance of this
agreement by Novavax will not conflict with, cause a default under or violate
any existing contractual obligation that may be owed by Novavax to any Third
Party.
     6.5 Insurance.
     6.5.1 Beginning at the time any Product is being used or sold (including in
any clinical trial) by Novavax or by an Affiliate or permitted sublicensee of
Novavax, Novavax shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $2,000,000 per
occurrence with a $5,000,000 annual aggregate and naming the Indemnitees as
additional insureds. Such commercial general liability insurance shall provide:
(i) product liability coverage; and (ii) broad form contractual liability
coverage for Novavax’s indemnification obligations under this Agreement. The
minimum amounts of insurance coverage required shall not be construed to create
a limit of Novavax’s liability with respect to its indemnification or other
obligations under this Agreement. All insurance shall be procured with carriers
having an A.M. Best rating of A- VII or better.
     6.5.2 Novavax shall provide Wyeth with a certificate of insurance upon
request of Wyeth. Novavax shall provide Wyeth with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance; if Novavax does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, Novavax shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period without notice or any additional waiting periods.

-12-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     6.5.3 Novavax shall maintain such commercial general liability insurance
beyond the expiration or termination of this Agreement during: (i) the period
that any Product is being commercially distributed or sold; and (ii) a
reasonable period after the period referred to in clause (i) above, which in no
event shall be less than five (5) years.
     6.5.4 This Section 6.5 shall survive expiration or termination of this
Agreement.
7   TERM AND TERMINATION
     7.1 Term. This Agreement will be effective as of the Effective Date and
will remain in effect as long as there is at least one (1) claim of the Licensed
Patent Rights that covers the manufacture, sale or use of any Product anywhere
in the Territory.
     7.2 Termination by Wyeth.
     7.2.1 Termination for Cause.

  7.2.1.1   By Indication. Wyeth shall have the right to terminate this
Agreement and the license granted hereunder on an Indication-by-Indication basis
upon Novavax’s material breach of its obligations under Section 2.4 for a
particular Indication.     7.2.1.2   Entire Agreement. Wyeth shall have the
right to terminate this Agreement and the license granted hereunder upon the
happening of any of the following events:         (i) Novavax fails to pay or
cause to be paid any payment which has become due to Wyeth under this Agreement
within thirty (30) days after the due date and written notice from Wyeth to
Novavax specifying the payments due;         (ii)  Novavax is in material breach
of or default under this Agreement other than any payment obligation referred to
in clause (i) above or the obligations referred to in clause (ii) above and has
not cured such breach or default within ninety (90) days after written notice
from Wyeth to Novavax specifying the nature of such breach or default.

     7.3 Bankruptcy Event. Wyeth may, at its option, terminate this Agreement
immediately upon notice to Novavax if a Bankruptcy Event occurs with respect to
the Novavax.

-13-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     7.4 Termination after Challenge. If Novavax or any of its Affiliates or
sublicensees determines to make, file or maintain any claim, demand, lawsuit,
cause of action or other action or proceeding, including without limitation by
reexamination, opposition, interference, declaratory judgment proceeding or
invalidity or nullity proceeding, alleging that a Licensed Patent Right is
invalid, unenforceable, or not infringed by the development, manufacture, use,
sale, or importation of a Product (collectively, an “Action”), Novavax shall
notify Wyeth in writing of such determination (such notice a “Challenge Notice”)
no less than ninety (90) days prior to making or filing such Action in any court
or other governmental organization. For clarity, any claims made by Novavax in
the defense of infringement actions commenced by or on behalf of Wyeth or its
Affiliates will not be treated as Actions for purposes of this Section 7.4. If
Wyeth receives a Challenge Notice from Novavax, Wyeth may, at its option and in
its sole discretion deem the receipt of the Challenge Notice to be a material
breach of this Agreement and terminate this Agreement by providing written
notice of termination to Novavax, and if Wyeth so chooses, sue Novavax for
infringement and/or breach of contract in any forum of competent jurisdiction of
Wyeth’s choosing; provided that the foregoing will not operate to waive any
rights or defenses under law or equity. If Wyeth does not terminate the
Agreement as provided in the previous sentence, then all amounts payable to
Wyeth under this Agreement after the date of the Challenge Notice shall be
doubled until such time as a court of competent jurisdiction or other
governmental organization determines in an unappealed or unappealable decision
that the subject Licensed Patent Rights are invalid or unenforceable, or, in the
case of alleged non-infringement, that the Licensed Patent Rights are not
infringed. For the avoidance of doubt, all such payments shall be made directly
to Wyeth in accordance with the terms hereof and Novavax shall not have the
right to make any such payments in or under any escrow arrangement. Novavax
acknowledges and agrees that in the event that Novavax makes, files, or
maintains an Action and/or fails to show that any Licensed Patent Right is
invalid, unenforceable, or, in the case of asserted non-infringement, not
infringed, Wyeth will suffer costs, expenses and damages that would be of
uncertain amount and difficult to prove, and that in addition, if Novavax fails
in any such Action, after such an outcome the Licensed Patent Right would be of
even greater value than before such Action. Therefore, the Parties agree that in
such event, the immediate increase in amounts payable under this Agreement
contemplated in this Section 7.4 is a fair and reasonable amount both to
compensate Wyeth for the unanticipated expense of defending such an Action
against its own licensee and as liquidated damages that are proportionate to
Wyeth’s presumable injury from such Action and, if applicable, the increased
value of the Licensed Patent Rights that would result in such event. Application
of this liquidated damages provision shall not prevent Wyeth from augmenting its
protection by such other remedies as may be available. This Section 7.4 shall be
of the essence of this Agreement.
     Notwithstanding anything to the contrary in this Agreement, if Novavax or
any of its Affiliates or sublicensees is subject to a discovery request,
subpoena or court order relating to one or more of the Licensed Patent Rights
related to any Action (other than a discovery request, subpoena, court order, or
Action initiated by or on behalf of Novavax or any of its Affiliates or
sublicensees), Novavax, such Affiliate or such sublicensees shall provide prompt
notice to Wyeth of such discovery request, subpoena or court order such that
Wyeth may take any steps necessary to obtain a protective or other order. If
reasonable efforts to obtain such protective or other order are unsuccessful, of
if further delay in compliance with such discovery request, subpoena or court
order is reasonably likely to result in a finding of contempt, Novavax, such
Affiliate or such sublicensee may comply with such discovery request, subpoena
or court order.

-14-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     7.5 Termination by Novavax. Novavax shall have the right to terminate this
Agreement in whole or on an Indication-by-Indication basis upon ninety (90) days
written notice to Wyeth given after the complete and final cessation of any and
all activities relating to the development, manufacture for commercial purposes,
commercialization, marketing or sale of Products, whether through the
development, manufacture, commercialization, marketing or sale of Products or
otherwise, and whether by Novavax, its Affiliates or permitted sublicensees.
     7.6 Effect of Expiration or Termination.
     7.6.1 Upon expiration or termination of this Agreement for any reason,
nothing herein shall be construed to release either Party from any obligation
that matured prior to the effective date of such termination.
     7.6.2 Upon termination of this Agreement for any reason, any sublicense
granted hereunder with respect to which the sublicensee is not then in breach or
default shall continue as a direct license between the sublicensee and the Wyeth
on the terms of this Agreement, provided that the sublicensee agrees in writing,
within thirty (30) days after termination of this Agreement, to be bound by the
terms of this Agreement.
     7.6.3 The provisions of Article 8 (General) and Sections 5.2 (Infringement
by Third Parties) (but only with respect to infringement occurring prior to
termination), 6.1 (Indemnification), 6.2 (Warranty Disclaimer), 6.5 (Insurance)
and 7.6 (Effect of Termination) shall survive any expiration or termination of
this Agreement for any reason. In addition, Wyeth’s obligation pursuant to
Section 2.4 and 3.3 to retain Novavax’s reports in confidence shall survive for
a period of five (5) years after any expiration or termination of this Agreement
for any reason.
     7.6.4 Novavax may, after termination of this Agreement, sell all Products
which are in inventory at the time of termination, and complete and sell
Products which Novavax can clearly demonstrate were in the process of
manufacture at the time of such termination, provided that Novavax shall pay to
Wyeth any Royalty Payments due on the sale of such Products and shall submit
reports, in accordance with this Agreement.
8 GENERAL
     8.1 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of each Party and each Party’s respective transferees, successors and
assigns, provided, however, that Novavax shall not have the right to assign this
Agreement or its rights or obligations hereunder to any other Person without the
prior written consent of the Wyeth other than as set forth in the next sentence.
Novavax may assign this Agreement and all of its rights and obligations under
this Agreement to any single Person to which Novavax transfers (whether by
merger, stock sale, or sale of all or substantially all of the assets of
Novavax) or licenses on an exclusive, worldwide basis all or substantially all
of the assets and other rights and interests of Novavax necessary for, involved
in or related to the development, manufacture, marketing, commercialization or
importation of Products to which this Agreement relates; provided that the
transferee or licensee of such assets, rights and interests must agree in
writing with Wyeth to assume all obligations of Wyeth hereunder and to be bound
by all of the terms and conditions of this Agreement and Novavax shall provide
Wyeth with written notice of any such transaction promptly after consummation
thereof. Any purported assignment in violation of the provisions of this
paragraph shall be null and void.

-15-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     8.2 Publicity. Neither Party shall issue any news release or other public
announcement relating to this Agreement, including any of its terms, or to the
performance of either Party hereunder, without the prior written approval of the
other Party. Once the text or substance of any announcement has been so
approved, it may be repeated without further approval.
     8.3 Use of Name. Except as may be agreed to by the Parties pursuant to
Section 8.2, neither Party shall use the name of the other in connection with
this Agreement, the Licensed Patent Rights, the Products or any related matter
in any press releases, public announcements or other publicity or advertising
materials without the prior written approval of the other Party.
     8.4 Entire Agreement/Amendments. This Agreement constitutes the entire and
only agreement between the Parties relating to Licensed Patent Rights, and all
prior negotiations, representations, agreements and understandings are
superseded hereby, except that the terms of the Confidential Disclosure
Agreement between the Parties, dated as of December 6, 2005, will continue in
accordance with its terms. No agreements amending, altering or supplementing the
terms hereof may be made except by means of a written document signed by a duly
authorized representative of each Party.
     8.5 Notices. Any notice, communication or payment required or permitted to
be given or made hereunder shall be in writing and, except as otherwise
expressly provided in this agreement, shall be deemed given or made and
effective (i) when delivered personally; or (ii) when delivered by telex or
telecopy (if not a payment); or (iii) when received if sent by overnight
express; or (iv) upon confirmation of receipt if mailed by certified or
registered mail, postage prepaid and return receipt requested, in each case
addressed to Parties at their address stated below, or to such other address as
such Party may designate by written notice in accordance with the provisions of
this Section 8.5.

         
 
  NOVAVAX:   Novavax, Inc.,
 
      9920 Belward Campus Drive
 
      Rockville, Maryland 20850
 
      Fax: (240) 268-2022
 
      Attention: Raymond J. Hage, Jr., SVP Commercial Operations
 
       
 
  WYETH:   Wyeth Holdings Corporation
 
      c/o Wyeth Pharmaceuticals
 
      500 Arcola Road, CC-3
 
      Collegeville, PA 19426
 
      Fax: (484) 865-9301
 
      Attention: Senior Vice President, Business Development
 
      Pharma, and Head, Worldwide Licensing

-16-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

         
 
  With a copy to:   Wyeth
 
      Five Giralda Farms
 
      Madison, New Jersey 07940
 
      Fax: (973) 660-7050
 
      Attention: General Counsel

     8.6 Governing Law; Jurisdiction. This Agreement shall be construed and
enforced in accordance with the domestic substantive laws of The State of New
York without regard to any choice or conflict of laws rule or principle that
would result in the application of the domestic substantive law of any other
jurisdiction other than, in regard to any question affecting the construction or
effect of any patent, the law of the jurisdiction under which such patent is
granted. This Agreement shall not be subject to (i) the United Nations
Conventions on Contracts for the International Sale of Goods; (ii) the 1974
Convention on the Limitation Period in the International Sale of Goods (the
“1974 Convention”); or (iii) the Protocol amending the 1974 Convention, done at
Vienna April 11, 1980. Any legal or other action hereunder shall be brought in
the State and federal courts of New York. The Parties consent to the personal
jurisdiction and venue of such courts in the event of any legal or other action.
     8.7 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER
ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS WHETHER SUCH
PARTY KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO ANY CLAIM FOR INDEMNIFICATION UNDER SECTION 6.1.
WYETH’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO THIS
AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY NOVAVAX TO
WYETH UNDER THIS AGREEMENT. The foregoing exclusions and limitations shall apply
to all claims and actions of any kind, whether based on contract, tort
(including but not limited to negligence), or any other grounds.
     8.8 Headings. Headings included herein are for convenience only, and shall
not be used to construe this Agreement.
     8.9 Independent Contractors. For the purposes of this Agreement and all
services to be provided hereunder, each Party shall be, and shall be deemed to
be, an independent contractor and not an agent, partner, joint venturer or
employee of the other Party. Neither Party shall have authority to make any
statements, representations or commitments of any kind, or to take any action
which shall be binding on the other Party, except as may be explicitly provided
for herein or authorized in writing.
     8.10 Severability. If any provision of this Agreement shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall either be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this
Agreement.

-17-



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [ * * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     8.11 Force Majeure. Neither Party shall be responsible or liable to the
other Party for nonperformance or delay in performance of any terms or
conditions of this Agreement due to acts or occurrences beyond the control of
the nonperforming or delayed Party, including, but not limited to, acts of God,
acts of government, wars, riots, strikes or other labor disputes, shortages of
labor or materials, fires, and floods, provided the nonperforming or delayed
Party provides to the other Party written notice of the existence of and the
reason for such nonperformance or delay.
     8.12 No Waiver. Failure of either Party to enforce a right under this
Agreement shall not act as a waiver of that right or the ability to later assert
that right relative to the particular situation involved or to terminate this
Agreement arising out of any subsequent default or breach.
     8.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original document, but all of
which shall constitute the same agreement.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.

                  NOVAVAX, INC.   WYETH HOLDINGS CORPORATION    
 
               
By:
  /s/ Raymond J. Hage, Jr.   By:   /s/ Robert J. Smith    
 
               
 
                Name: Raymond J. Hage, Jr.   Name: Robert J. Smith    
 
                Title: SVP Commercial Operations   Title: Senior Vice President
   

-18-



--------------------------------------------------------------------------------



 



CONFIDENTAL
SCHEDULE 1
LICENSED PATENT RIGHTS
[* * *]

-19-